DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
 
Claim Rejections - 35 USC § 103
2	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 7, 12, 14, 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. [US 2010/0031713; Brown] in view of Radicella et al. [US 2008/0041943; Radicella]. 

Per claim 7. Brown discloses a lockset comprising: a latch assembly including a bolt movable between an extended position and a retracted position [Fig. 9 and para. 41];

a controller (154) configured to electronically control the motor to control movement of the bolt between the extended position and the retracted position responsive to receiving a valid authentication code [para. 40-41];
a wireless communication unit (158) in electrical communication with the controller (e.g. control circuit 154) [para. 34]; 
at least two authentication input devices used to input authentication code to controller as Brown cited “A plurality of input devices (also referred to as credential readers 48) are illustrated including but not limited to a keypad 76, a proximity detector 80, a proximity detector with built-in keypad 84, a magnetic stripe reader 88, a magnetic stripe reader with a built-in keypad 92, and a biometric reader 96. For clarity, the credential reader 48 could include any one of a keypad 76, a proximity detector 80, a proximity detector with built-in keypad 84, a magnetic stripe reader 88, a magnetic stripe reader with a built-in keypad 92, and a biometric reader 96 as well as other types of credential readers such as a smartcard reader, a smartcard reader with built-in keypad, a multitech reader, and a multitech reader with built-in keypad.) [para. 24], “if a keypad 76 is attached, the software expects a user code. If a magnetic stripe reader with a built-in keypad 92 is attached, the software may be configured to expect both a user code and a magnetic stripe input. The software is configured to receive a signal, from each of a plurality of different types of credential readers 48, that corresponds to the credential input by the user” [para. 25].  With that, the controller is configured to control movement of the bolt based on a valid authentication code received from any of the input devices [para. 40]; and wherein at least one of the input devices comprises a keypad (92) and/or biometric sensor (96), expect both a user code and a magnetic stripe input.  Brown does not explicitly mention the authentication setting is selected from a single authentication setting and a dual authentication setting,  Radicella teaches a method and system for controlling access to an enclosed area, comprising a single authentication setting and a dual authentication setting, and further suggests the primary authentication input device can be a keypad and  further cited “If the reader/controller is set to dual authentication, then two forms of identity need to be presented at a specific location. The first form of authentication may be the card presented to the reader/controller. The second form of authentication may be, but is not limited to, a PIN number entered on a pin pad or identification entered on a biometric device. When the access control algorithm 400 is set to dual authentication then the software delays response to the reader/controller so as to receive the second set of authentication 422. It is then determined if the second set of authentication is valid and received within a user-defined timeout period 424. If the second set of authentication is determined to be valid and is received prior to a user-defined timeout period, then the software sends the reader/controller a signal authorizing the door to be unlocked 420.” “[Fig. 4 and para. 0061-0065].  Brown and Radicella not explicitly mention the primary input device is a keypad and an auxiliary authentication input device is a biometric sensor, and both primary and auxiliary input devices are usable for inputting the authentication code in a single authentication setting and the dual authentication setting.  Since, both pin pad input device and biometric sensor are used for inputting authentication information into the controller, that both the pin pad device and biometric sensor can be configured to use in both single authentication input and dual authentication input, because both pin pad information and biometric information can be used as authentication identity.   


Per claim 12. Brown further teaches the controller is programmed to send a signal to the motor to control movement of the bolt between the extended position and the retracted position responsive to receiving authorized biometric data from the biometric sensor [Fig. 9 and para. 23-24, 40].

Per claim 14. Brown discloses a method for installing an auxiliary authentication input device for use with an electronic lockset having a primary authentication input device (e.g. keypad 92) for inputting an authentication code that initiates movement of a mechanical locking assembly between a locked position and an unlocked position [para. 23], the method comprising:
 mounting the auxiliary authentication input device (48) with an opening dimensioned (e.g. spring cage spindle 304 positioned) to receive the lockset onto the lockset with a cylinder guard (e.g. spring case 300) [Figs. 2 and 10];
 lining up the opening with the cylinder guard of the lockset [Fig. 10]; and securing the auxiliary authentication input device to the lockset [Fig. 2 and para. 31]. Brown further teaches “if a magnetic stripe reader with a built-in keypad 92 is attached, the software may be configured to expect both a user code and a magnetic stripe input” [para. 25], Brown does not Radicella teaches a method and system for controlling access to an enclosed area, comprising a single authentication setting and a dual authentication setting, and further suggests the primary authentication input device can be a keypad and  further cited “If the reader/controller is set to dual authentication, then two forms of identity need to be presented at a specific location. The first form of authentication may be the card presented to the reader/controller. The second form of authentication may be, but is not limited to, a PIN number entered on a pin pad or identification entered on a biometric device. When the access control algorithm 400 is set to dual authentication then the software delays response to the reader/controller so as to receive the second set of authentication 422. It is then determined if the second set of authentication is valid and received within a user-defined timeout period 424. If the second set of authentication is determined to be valid and is received prior to a user-defined timeout period, then the software sends the reader/controller a signal authorizing the door to be unlocked 420.” “[Fig. 4 and para. 0061-0065].  Brown and Radicella not explicitly mention the primary input device is a keypad and an auxiliary authentication input device is a biometric sensor, and both primary and auxiliary input devices are usable for inputting the authentication code in a single authentication setting and the dual authentication setting.  Since, both pin pad input device and biometric sensor are used for inputting authentication information into the controller, that both the pin pad device and biometric sensor can be configured to use in both single authentication input and dual authentication input, because both pin pad information and biometric information can be used as authentication identity.   
 It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the single authentication and dual authentication 

Per claim 17. Brown further teaches “The credential reader 48, such as one of the credential readers 76, 80, 84, 88, 92, 96 illustrated in FIG. 2 is designed with a corresponding attachment portion 78 and is removably mounted to the attachment interface 100 of the door lock 20. The credential reader 48 includes a second connector 136 that mates with the first connector 134 when the credential reader 48 is mounted on the attachment interface 100.” [para. 31]. That constitutes of a wired connection between the auxiliary authentication input devices with the lockset. 

Per claim 18.  Brown discloses a method of operating an auxiliary authentication input device (e.g. keypad 92) for use with an electronic lockset (20) having a primary authentication input device (e.g. magnetic strip 88) for inputting an authentication code that initiates movement of a mechanical locking assembly between a locked position and an unlocked position [para. 23 and 25], the method comprising: 
             selecting which input device to use to authenticate a user (e.g. keypad 92) [Fig. 2, para. 24 and 26]; 
            inputting an input into a selected input device (e.g. code) to activate authentication of the user; and  authenticating the user to initiate movement of the mechanical locking assembly between the locked position and the unlocked position [para. 23 and 25].  Brown further teaches if a magnetic stripe reader with a built-in keypad 92 is attached, the software may be configured to expect both a user code and a magnetic stripe input” [para. 25].  Brown does not explicitly mention the authentication setting is selected from a single authentication setting and a dual authentication setting,  Radicella teaches a method and system for controlling access to an enclosed area, comprising a single authentication setting and a dual authentication setting, and further suggests the primary authentication input device can be a keypad and  further cited “If the reader/controller is set to dual authentication, then two forms of identity need to be presented at a specific location. The first form of authentication may be the card presented to the reader/controller. The second form of authentication may be, but is not limited to, a PIN number entered on a pin pad or identification entered on a biometric device. When the access control algorithm 400 is set to dual authentication then the software delays response to the reader/controller so as to receive the second set of authentication 422. It is then determined if the second set of authentication is valid and received within a user-defined timeout period 424. If the second set of authentication is determined to be valid and is received prior to a user-defined timeout period, then the software sends the reader/controller a signal authorizing the door to be unlocked 420.” “[Fig. 4 and para. 0061-0065].  Brown and Radicella not explicitly mention a primary input device is a keypad and an auxiliary authentication input device is a biometric sensor, and both primary and auxiliary input devices are usable for inputting the authentication code in a single authentication setting and the dual authentication setting.  Since, both pin pad input device and biometric sensor are used for inputting authentication information into the controller, that both the pin pad device and biometric sensor can be configured to use in both single authentication input and dual authentication input, because both pin pad information and biometric information can be used as authentication identity.   


Per claim 19. Brown further teaches “The software of the control circuit 154 is configured to recognize the type of credential reader 48 attached to the door lock 20 and thus knows what input to expect from the credential reader 48. For example, if a keypad 76 is attached, the software expects a user code” that constitutes of inputting the input is inputting user-selection on the auxiliary authentication input device (e.g. keypad) to activate the authentication of the user [para. 25].

Per claim 20. Brown further teaches inputting the input is inputting the authentication code (e.g. from smartcard) into the primary authentication input device (e.g. magnetic strip reader 88) to activate the authentication of the user [para. 25 and 40].

Per claim 22. Brown further teaches “If a magnetic stripe reader with a built-in keypad 92 is attached, the software may be configured to expect both a user code and a magnetic stripe input.” [cited at para. 25] which constitutes of inputting the authentication code into the primary authentication input device and inputting user-selection on the auxiliary authentication input device to activate authentication of the user.

4.	Claims 1-2, 5, 8, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Radicella et al. in view of Kim et al.  [KR20080066570; Kim]. 

Per claim 1.  Brown discloses an auxiliary authentication input device (e.g. credential reader 48) for use with an electronic lockset having a primary authentication input device (e.g. keypad 92) for inputting an authentication code that initiates movement of a mechanical locking assembly between a locked position and an unlocked position and the auxiliary authentication input device (e.g. smartcard reader with built-in keypad) or the biometric sensor can be built with key pad, comprising: 
a keypad (92) including a plurality of user-selectable buttons; 
a wireless communication unit (wireless module 158) configured to communicate with an electronic lockset [Fig. 6, para. 33]; and 
            a controller (154) configured to electronically transfer the signal including data representative of the received credentials to the control circuit (154) and controls the electronic lockset [see Figs. 2, 6 and 9, para. 34 and 40-41]. 
           Brown further teaches “if a magnetic stripe reader with a built-in keypad 92 is attached, the software may be configured to expect both a user code and a magnetic stripe input” [para. 25], Brown does not explicitly mention the authentication setting is selected from a single authentication setting and a dual authentication setting,  Radicella teaches a method and system for controlling access to an enclosed area, comprising a single authentication setting and a dual authentication setting, and further suggests the primary authentication input device can be a keypad and  further cited “If the reader/controller is set to dual authentication, then two forms of identity need to be presented at a specific location. The first form of authentication may be the card presented to the reader/controller. The second form of authentication may be, but is not limited to, a PIN number entered on a pin pad or identification entered on a biometric device. When the access control algorithm 400 is set to dual authentication then the software delays response to the reader/controller so as to receive the second set of authentication 422. It is then determined if the second set of authentication is valid and received within a user-defined timeout period 424. If the second set of authentication is determined to be valid and is received prior to a user-defined timeout period, then the software sends the reader/controller a signal authorizing the door to be unlocked 420.” “[Fig. 4 and para. 0061-0065].  Brown and Radicella not explicitly mention a primary input device is a keypad and an auxiliary authentication input device is a biometric sensor, and both primary and auxiliary input devices are usable for inputting the authentication code in a single authentication setting and the dual authentication setting.  Since, both pin pad input device and biometric sensor are used for inputting authentication information into the controller, that both the pin pad device and biometric sensor can be configured to use in both single authentication input and dual authentication input, because both pin pad information and biometric information can be used as authentication identity.   
 It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the single authentication and dual authentication settings as taught by Radicella to the system of Brown, for the benefit of convenience, because other authority person with less privilege level  can access to electronic lock with different authentication configuration, maybe a temporary authentication code, which maybe changeable for security purpose. 
Kim et al. teaches an electronic lock comprises a keypad comprises a wireless communication module  (outdoor operation section 200)  configured to transmit user input password to the wireless communication module (e.g. indoor side part 300) [see Figs. A and B], that the user input can be transmitted to the controller of lockset via wireless keypad, as recited (Figure 4 shows a one embodiment of the present invention also in digital-door lock construction details of outdoor device in is surface indicating a. Outdoor side operation unit (200) stores password is connected to the input terminal of, the encoding same such as signals RF wireless signal are output to indoor side locking device of part (300) performs disposed).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the wireless keypad for transferring user input to the controller of lockset as taught by Kim et al. to the removable keypad of Brown, for the advantage of convenience which no wiring necessary when user want to install a new keypad, since the lockset already have a wireless communication module that  wireless keypad would be compatible for connecting to the controller. 

Per claim 2. Brown and the combination made obvious above, Brown further teaches the controller sends a signal to the lockset based on user-selection on the keypad for authentication of a user to electronically control movement of the mechanical locking assembly between the locked position and the unlocked position [para. 42].
Per claim 5. Brown and the combination made obvious above, Brown further shows the keypad defines an opening dimensioned to receive at least a portion of the lockset (e.g. a hub 316 and handle 52) [see Figs, 2 and 10].

Per claim 8. Brown and the combination made obvious above, except for not explicitly mention at least one of the input devices includes a user- selectable surface that initiates wireless authentication with the wireless communication unit. Kim et al. teaches an electronic lock comprises a keypad comprises a wireless communication module  (outdoor operation section 200)  configured to transmit user input password to the wireless communication module (e.g. indoor side part 300) [see Figs. A and B], that the user input can be transmitted to the controller of lockset via wireless keypad, as recited (Figure 4 shows a one embodiment of the present invention also in digital-door lock construction details of outdoor device in is surface indicating a. Outdoor side operation unit (200) stores password is connected to the input terminal of, the encoding same such as signals RF wireless signal are output to indoor side locking device of part (300) performs disposed).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the wireless keypad for transferring user input to the controller of lockset as taught by Kim et al. to the removable keypad of Brown, for the advantage of convenience which no wiring necessary when user want to install a new keypad, since the lockset already have a wireless communication module that  wireless keypad would be compatible for connecting to the controller. 

Per claim 13. Brown discloses a replaceable keypad 48 and/or biometric sensor 96 and wireless communication unit 158 connected to controller 154 for receiving authentication data Kim et al. teaches an electronic lock comprises a keypad comprises a wireless communication module  (outdoor operation section 200)  configured to transmit user input password to the locking device via an inside wireless communication module (e.g. indoor side part 300) [see Figs. A and B], that the user authentication information initiated to transmit  authentication information via outside wireless communication unit to the controller of the inside lock section, as recited (Figure 4 shows a one embodiment of the present invention also in digital-door lock construction details of outdoor device in is surface indicating a. Outdoor side operation unit (200) stores password is connected to the input terminal of, the encoding same such as signals RF wireless signal are output to indoor side locking device of part (300) performs disposed), the user authentication information (e.g. biometric) wirelessly transmitted to controller of the lockset.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the wireless keypad for transferring user input to the controller of lockset as taught by Kim et al. to the removable keypad of Brown, for the advantage of convenience which no wiring necessary when user want to install a new keypad, since the lockset already have a wireless communication module that  wireless keypad would be compatible for connecting to the controller. 

Per claim 15. The method step limitations are similar to those in claim 13 above, that the rejection would be in the same manner.

Per claim 16. Brown and Kim made obvious above, Brown further teaches “A first battery cover 112 and a second battery cover 116 are configured to mount to the inner escutcheon 56 to cover the batteries and battery holder 118. A four-battery battery holder 118 is illustrated in FIG. 3, as the construction of FIG. 3 includes 4 batteries. However, if the user desires longer battery life or the credential reader 48 requires more power to operate, the user can use an eight-battery battery holder and mount battery cover 116 to the inner escutcheon 56 to cover the batteries and the battery holder. The eight-battery battery holder is formed by attaching a second four-battery battery holder to the door lock and connecting the second four-battery battery holder to the first four-battery battery holder 118 in order to create an eight-battery battery holder.” [Fig. 3, para. 27].  With that, the auxiliary authentication input device connects to battery (power source) separated from the lockset (e.g. spring case spindle 304 and platform 358; see Figs. 10 and 12).  

5.	Claims 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Radicella et al. and Kim and further in view of Lam [US 2011/0140837].

Per claims 3-4 and 9.  Brown and the combination made obvious above, Brown teaches keypad above, except for not mentioning the keypad buttons is a mechanical buttons (as recited in claims 3, 9 and 21) or the soft buttons (as recited in claim 4). Lam teaches a universal security access control comprises a keypad 220 of Fig. 2, and cited “[0032] The input entry keypad 220 includes keys corresponding to numeric or alphabets. The keys may be mechanical or electronic (e.g., soft keys via touch screen). The input entry keypad 220 may allow the user to enter his or her secret user security code, a password, which will be used to authenticate the user in subsequent usages”.  Thus, the keypad can a mechanical buttons and/or soft buttons.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the keypad with a soft keys of mechanical as taught by Lam into the keypad device of the combination above, for the benefit of convenience and save space, because the touch sensor buttons are hidden from the keypad surface.  

Per claim 10.  Brown and the combination made obvious above, Kim teaches “a touch screen” in claim 9 above, except for not explicitly mention that the touch screen/sensor is a capacitive touch surface.  The capacitive touch sensor technology is commonly used in touch screen, thus Examiner taken official notice that capacitive sensing is known to use for capacitive touch screen, that capacitive touch surface is well-known to be used on keypad screen.  Furthermore, cited by WIKIPEDIA:  keyboards and keypads to ones with large finger-operated capacitive touchscreens. The first phone of any kind with a large capacitive touchscreen. 163 KB (14,307 words) - 05:00, 20 May 2020, and keypad for feature phones, and touch screens for most smartphones (typically with capacitive sensing). 73 KB (8,071 words) - 08:17, 30 April 2020.

6. 	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Radicella et al. and further in view of Lam [US 2011/0140837]. 

Per claim 21.   Brown and the combination disclose all the as described above, except for not explicitly mentions the keypad includes one or more of a mechanical button, a mechanical switch, a touch sensor, an inductive element, a piezo element and/or a resistive element. Lam The input entry keypad 220 includes keys corresponding to numeric or alphabets. The keys may be mechanical or electronic (e.g., soft keys via touch screen). The input entry keypad 220 may allow the user to enter his or her secret user security code, a password, which will be used to authenticate the user in subsequent usages”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the keypad with a soft mechanical button as taught by Lam into the keypad device of Brown, for the benefit of convenience and save space, because the touch sensor buttons are hidden from the screen surface.  

7. 	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Radicella et al. and Kim and further in view of Almomani [US 2014/0118107]. 

               Per claim 6. Brown and the combination made obvious above, except for not explicitly mention that the keypad provides an uninterrupted exterior surface between the opening in the keypad and the lockset.  Almomani teaches an electronic lock (2) and shows that the keypad surface (14) is uninterrupted between the opening Brown further shows at [Fig. 2] wherein the keypad provides an uninterrupted exterior surface between the opening (4) in the keypad and the lockset (16) [see Fig. 2].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ the structure of the keypad that uninterrupted exterior surface as shown by Almomani to the keypad of the combination above, for the benefit of fashion and less apertures and mounting fasteners, because the unique uninterrupted keypad surface would better fit to the lock and easy to install.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/Examiner, Art Unit 2685     

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685